EXHIBIT 10.26

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is entered into effective as of this 1st day of November 2001
(the “Effective Date”), by and between IMCO Management Partnership L.P., a Texas
limited partnership (the “Company”), IMCO Recycling Inc., a Delaware corporation
(“IMCO”) and W. Lane Pennington residing at 4205 Amherst, Dallas, Texas 75225
(the “Executive”).

 

WITNESS

 

WHEREAS, the Company performs management and administrative services for IMCO
and IMCO’s subsidiaries and affiliates (hereinafter IMCO and IMCO’s subsidiaries
and affiliates are collectively referred to as the “IMCO Group”) pursuant to
management services agreements (the “IMCO Engagement”);

 

WHEREAS, the Company has employed the Executive to devote his full time,
attention and energies in performing the specific duties assigned to him with
respect to the IMCO Engagement and such other duties as the Company may assign
him to perform;

 

WHEREAS, as part of the IMCO Engagement, the Executive has been assigned the
duties and elected an Executive Vice President and appointed to the position of
President, International.

 

WHEREAS, the Company and IMCO consider an agreement related to the employment of
the Executive to be in the best interests of the Company and vital to the IMCO
Engagement;

 

WHEREAS, if the Executive’s employment is terminated during the Term of this
Agreement, the Company also desires to retain the Executive’s services in an
advisory and consulting capacity and to prevent any other business competitive
with IMCO, the IMCO Group or the Company from securing his services and
utilizing his experience, background and expertise during the post employment
period the Executive’s services are retained;

 

WHEREAS, the Executive considers an agreement related to his employment with the
Company and the IMCO Engagement including the period during which his post
employment services are retained by the Company to be in his best interests; and

 

WHEREAS, the Company, IMCO and Executive desire that the Executive’s employment
with the Company and his service as an executive officer of IMCO be in
accordance with the provisions contained in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements set forth herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged and confessed, the
Company, IMCO and Executive agree as follows:



--------------------------------------------------------------------------------

 

ARTICLE I

EMPLOYMENT

 

1.1 Statement of Employment. Commencing on the Effective Date hereof, the
Company and Executive agree that Executive’s employment by the Company and the
performance of his duties and obligations as [a senior officer] of IMCO is
governed by and subject to the agreements, representations, terms, warranties,
covenants, conditions and other provisions contained herein.

 

1.2 Term. Subject to the provisions of Articles V and IX below, this Agreement
shall commence on the Effective Date, and, shall continue for a two year period
until October 21, 2003, and thereafter, the term will be automatically extended
for successive periods of one year, unless prior to the end of the original
two-year period (or, if applicable, any successive one-year period) the Company
gives the Executive at least ninety (90) days prior written notice that the
Company has decided not to extend this Agreement’s term. Notwithstanding the
foregoing, the Term of this Agreement (as that term is defined in Section
5.1(g)) shall not extend past that day which is the fifth (5th) anniversary date
of the Effective Date; provided, that in the event that this Agreement has not
sooner terminated, the Company and the Compensation Committee of the Board of
Directors of IMCO will review this Agreement regarding any additional renewal
thereof during that period beginning on that day which is the fourth anniversary
date of the date of the Effective Date, and that date which is ninety (90) days
before the fifth anniversary date of the Effective Date.

 

1.3 Duties and Obligations. The Executive agrees he must devote his best efforts
and all of his business time and attention to the business and affairs of IMCO,
the IMCO Group and the Company and that he will perform his duties as a senior
officer of IMCO to the reasonable satisfaction of (i) the President and/or the
Chief Executive Officer (“CEO”) of IMCO or any other individual who is
designated as his superior by the CEO or the Board of Directors of IMCO (the
“Board of Directors”) (hereafter the individual(s) the Executive reports to will
be referred to individually and collectively as the “Supervising Officer”) and
(ii) the Board of Directors. Subject to the direction of the Supervising
Officer, the Executive has the responsibilities and must perform such duties and
exercise such power and authority as are customarily performed by one holding
the position he holds with IMCO in businesses or enterprises that are similar in
nature and including, without limitation, performing such duties and holding
such positions within the IMCO Group as may be assigned by the Supervising
Officer. The Executive agrees that he must not delegate any or all of his duties
or obligations under this Agreement, except as may be authorized by the Company,
the Supervising Officer or the Board of Directors.

 

ARTICLE II

SALARY

 

2.1 Annual Base Salary. The Executive shall receive an annual base salary from
the Company with the amount established based on a determination made by the
Company and approved by IMCO. The annual base salary will be payable in equal
semi-monthly installments (less applicable withholding) in accordance with the
customary payroll practices of the Company for the payment of executives. It is
expressly understood and agreed that the Executive will not be entitled

 

2



--------------------------------------------------------------------------------

to director’s fees for his service on the Board of Directors or any of the
boards of directors of the other companies in the IMCO Group.

 

ARTICLE III

BONUSES AND INCENTIVE PAYMENTS

 

3.1 Plan Bonuses and Incentive Payments. The Executive is eligible to receive
bonuses and other incentive payments in an amount calculated in accordance with
the provisions contained in the executive incentive plans of the Company and
IMCO, including IMCO’s Annual Incentive Compensation Plan adopted in 1999 and
the Performance Share Unit Plan adopted in 2000 or any successor plans
(hereafter individually and collectively referred to as the “Incentive Plans”).

 

3.2 Additional Bonuses and Incentive Payments. The Company or IMCO may, in its
sole and absolute discretion, grant bonuses and other incentive payments to the
Executive in addition to those granted under the Incentive Plans.

 

ARTICLE IV

OTHER EXECUTIVE BENEFITS AND REIMBURSEMENTS

 

4.1 Benefits Plan. The Executive is entitled to full participation as a senior
manager in IMCO’s Benefits Plan, as amended from time to time, subject to the
terms and conditions of IMCO’s Benefits Plan’s documents governing the various
plans that are included within IMCO’s Benefits Plan and applicable law
(hereinafter referred to as “ IMCO’s Benefits Plan”); provided, however, that
nothing contained in this Section 4.1 will be construed to obligate IMCO or the
Company to provide any benefits other than those generally provided to senior
managers under IMCO’s Benefits Plan. As of the date hereof, the benefits
provided to the Executive under IMCO’s Benefits Plan include: a Group Life and
Accidental Death and Dismemberment Insurance Program for Senior Management, a
Group Long Term Disability Insurance Program, a Section “125” Plan, a Retirement
Savings Plan, a major medical plan including hospital, physicians, prescription
drugs and dental benefits, an educational assistance program, a vacation policy,
a relocation expense policy, a restricted duty policy, a leave of absence policy
and the other benefit policies identified in IMCO’s Human Resources’ Manual that
are generally available to senior managers. Subject to Section 4.6 and Section
4.7 hereof, nothing contained herein shall affect the ability of the Company,
IMCO or the IMCO Group, to terminate any IMCO Benefit Plan, or modify or amend
the terms thereof.

 

4.2 Stock Option Plans. The Executive is entitled to receive the benefits of and
to participate in IMCO’s 1992 Stock Option Plan, as amended from time to time,
and the Annual Incentive Plan of IMCO adopted in 1996, subject to the terms and
conditions that govern these plans (hereinafter collectively referred to as the
“Stock Option Plans”).

 

4.3 Additional Life Insurance. The Executive is entitled to a split-dollar life
insurance policy on Executive’s life, which shall pay $1,000,000 upon the death
of Executive to such beneficiary or beneficiaries, as Executive shall designate.
The aforementioned insurance policy shall be in addition to the insurance
benefits the Executive is entitled to under IMCO’s Group Life and

 

3



--------------------------------------------------------------------------------

Accidental Death and Dismemberment Insurance Program and is subject to a
separate agreement between the Executive and IMCO.

 

4.4 Annual Physical. The Executive shall be required to complete a mandatory
annual physical at the Cooper Clinic in Dallas or at a comparable facility.
Final payment of the annual bonus will be subject to completion of the annual
physical.

 

4.5 Expense Reimbursement. The Executive shall be entitled to reimbursement of
reasonable out of pocket expenses relating to the Company’s business in
accordance with policies in effect for executives generally.

 

4.6 Generally. On a basis commensurate with his position with the Company and in
accordance with the terms of the designated plan, the Executive shall be
entitled to receive such benefits and to participate fully in all other plans of
life, accident, medical payment, health and disability insurance, stock options
or other long-term incentive compensation awards, stock ownership, retirement,
pension, perquisites and other benefit plans which generally are made available
to executives of the Company or IMCO, subject to and in accordance with the
terms of such plans or awards. In the event there is a Change in Control (as
defined in Section 5.1(f)), the Executive’s benefits and participation in
incentive, savings, welfare benefit (life, accident, medical payment, health and
disability insurance, etc.), fringe benefit, pension, retirement and other
benefit plans after the Change in Control shall be at least equal to the
benefits and participation applicable to the Executive under the Company or IMCO
plans that were in effect during the 120-day period prior to the Change in
Control. The Executive specifically agrees that the rights and benefits granted
to the Executive in the preceding sentence of this Section 4.6 when there is a
Change in Control do not apply to the Stock Option Plans or any option,
performance share unit, restricted stock, share appreciation or similar plan
that may be adopted after a Change in Control.

 

4.7 Limitations. Nothing in this Agreement, including the provisions contained
in Articles V and VI hereof, shall limit in any way Executive’s participation
in, or termination of distributions and vested rights under, any pension, profit
sharing, insurance, annual incentive plan, long-term incentive plan or other
employee benefit plan of IMCO or the Company to which the Executive is entitled
pursuant to the terms of such plans.

 

ARTICLE V

TERMINATION OF EMPLOYMENT

 

5.1 Certain Definitions. The following terms have the respective meanings when
utilized in this Agreement:

 

(a) “Salary” means, as of a given date, the Executive’s current annual base
salary as provided for in Article II and “Bonus” means, as of a given date, any
bonuses and incentive payments as provided in Article III that are due and
payable to the Executive pursuant to the terms of such incentive payments and/or
outstanding grants.

 

4



--------------------------------------------------------------------------------

 

(b) “Confidential Information” means all proprietary information of a special
unique nature and value to IMCO, the IMCO Group, or the Company and all other
information of any kind, nature, type, or description that is important,
confidential or otherwise concerns any material matter affecting or relating to
the business of IMCO, the IMCO Group, or the Company, whether or not developed,
devised or otherwise created in whole or in part by the efforts of the
Executive, including, without limiting the generality of the foregoing,
information regarding and relating to rotary furnaces, sortation technologies,
process flow technologies, strategic initiatives, technological summaries, trade
secrets, improvements or know-how, concepts, ideas, discoveries, applications,
inventions, patents, patentable information and data, software, source code,
processes, products, services, plans, programs, systems, procedures, manuals,
employment agreements, confidential reports, contracts, customers, sales,
distribution, marketing, methods of operation, manufacturing, purchasing,
suppliers, research and development, engineering, financing, buyouts, joint
ventures, mergers, acquisitions, litigation and other legal matters, and
accounting and other financial information that concerns IMCO, the IMCO Group,
or the Company. When used or referred to in this Agreement, Confidential
Information does not include any information that is now in, or hereafter comes
into, the public domain through no act or omission of the Executive; any
information that at the time of disclosure to the Executive by IMCO, the IMCO
Group, or the Company is, or thereafter becomes, through no act or omission of
the Executive, generally known in the industry in which IMCO, the IMCO Group, or
the Company is or may be engaged as evidenced by general public knowledge in an
integrated form; or any information that is already known to the Executive from
a source other than IMCO, the IMCO Group, or the Company as of the date of the
disclosure as evidenced by the Executive’s written documentation.

 

(c) “Cause” means (i) a willful failure or refusal by the Executive to follow
the reasonable instructions of the Supervising Officer, the Board of Directors
or the Company; (ii) a theft, embezzlement, or a willful commission by the
Executive of any other acts that are dishonest and materially injurious to IMCO,
the Company or the IMCO Group monetarily or otherwise; (iii) the commission by
the Executive of a major criminal offense or act of moral turpitude; (iv) an
intentional wrongful disclosure of Confidential Information; (v) a gross neglect
of the Executive’s duties; or, (vi) a material breach or violation by the
Executive of any or all of the covenants, warranties, agreements and obligations
set forth in this Agreement or corporate policies; provided that the Company has
first notified the Executive in writing of such action or omission by the
Executive, specifying in reasonable detail the facts supporting such
determination by the Company, and the Executive has not cured the particular
action or omission complained of (provided that such particular action or
omission is so capable of being cured) within a reasonable period of time
following the date of the notice.

 

(d) “Total Disability” means any mental or physical illness, condition,
disability or incapacity that prevents the Executive from reasonably discharging
his duties and responsibilities to the Company or as a senior officer of IMCO.
The Board of Directors, in its sole discretion, will determine whether the
Executive suffers from a Total Disability. If there is a disagreement or dispute
between the Board of Directors and the Executive as to whether the Executive
suffers from a Total Disability, the Executive must submit to a physical and/or
mental examination by a physician licensed under the laws of the State of Texas,
who will be selected by the Board of Directors, and such physician will make the
determination whether the Executive suffers from a Total Disability. In

 

5



--------------------------------------------------------------------------------

the absence of fraud or bad faith, the determination of such physician will be
final and binding on the Company, IMCO and the Executive. The entire cost of any
such examination will be borne by the Company. Also, failure to comply with the
Board of Directors’ request to submit to a physical and/or mental examination
shall prevent the Executive from challenging the Board of Directors’ decision
that the Executive suffers from a Total Disability.

 

(e) “Resigns for Good Reason” means an Executive resignation caused by and
within ninety (90) days following the occurrence of any one of the following:
(i) a transfer or proposed transfer of Executive for a consecutive period in
excess of six months to a location outside the Dallas/Fort Worth, Texas
metropolitan area, without the Executive’s prior written consent; (ii) the
Company reduces the annual base salary of the Executive without the Executive’s
prior written consent; (iii) the failure of the Company or IMCO to obtain the
express written assumption and agreement to timely perform the Company’s
obligations under this Agreement by any successor to the Company as required by
Article IX; or (iv) without limiting the generality or effect of the foregoing,
the Company’s or IMCO’s failure to materially comply with any of its principal
obligations hereunder, unless such failure is caused by Executive’s breach of
the terms of this Agreement, or unless such failure to comply is waived in
writing by the Executive. Notwithstanding anything else to the contrary herein,
the Executive may not Resign for Good Reason for the occurrences identified in
this Section 5.1(e)(i), (ii), or (iv), unless the Company has failed to cure the
violation after the Executive has given the Company written notice identifying
the violation. The Company shall have five (5) days from receipt of the written
notice to cure the violation or, if the violation requires a longer period to
cure, the Company pursues a course of action that causes the default to be cured
within a reasonable period of time.

 

(f) “Change in Control” means the occurrence of any of the following events:

 

(i) An acquisition (other than directly from IMCO) of any voting securities of
IMCO (the “Voting Securities”) by any “person” (as the term person is used for
purposes of Section 13(d) or Section 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), immediately after which such Person has
“Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of twenty-five percent (25%) or more of the combined voting power
of IMCO’s then outstanding Voting Securities; provided, however, in determining
whether a Change in Control has occurred, Voting Securities which are acquired
in a “Non-Control Acquisition” (as hereinafter defined) shall not constitute an
acquisition which would cause a Change in Control. A “Non-Control Acquisition”
shall mean an acquisition by (1) an employee benefit plan (or a trust forming a
part thereof) maintained by (A) IMCO or (B) any corporation or other Person of
which a majority of its voting power or its voting equity securities or equity
interest is owned, directly or indirectly, by IMCO (for purposes of this
definition, a “Subsidiary”) (2) IMCO or its Subsidiaries, or (3) any Person in
connection with a “Non-Control Transaction” (as hereinafter defined);

 

(ii) The individuals who, as of date agreement is approved by the Board of
Directors are members of the Board of Directors (the “Incumbent Board”), cease
for any reason to constitute at least a majority of the members of the Board of
Directors; provided,

 

6



--------------------------------------------------------------------------------

however, that if the election, or nomination for election by IMCO’s common
stockholders, of any new director was approved by a vote of at least two-thirds
of the Incumbent Board, such new director shall, for purposes of this Plan, be
considered as a member of the Incumbent Board; provided further, however, that
no individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual or
threatened “Election Contest” (i.e., a solicitation by any Person for the
purpose of opposing a solicitation by the Board of Directors with respect to the
election or removal of directors at any annual or special meeting of
stockholders of IMCO) or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Directors (a “Proxy
Contest”) including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest; or

 

(iii) Approval by the stockholders of IMCO of:

 

(1) A merger, consolidation or reorganization involving IMCO, unless such
merger, consolidation or reorganization is a “Non-Control Transaction.” A
“Non-Control Transaction” shall mean a merger, consolidation or reorganization
of IMCO where:

 

(A) the stockholders of IMCO, immediately before such merger, consolidation or
reorganization, own directly or indirectly immediately following such merger,
consolidation or reorganization, at least fifty-five percent (55%) of the
combined voting power of the outstanding voting securities of the corporation
resulting from such merger or consolidation or reorganization (the “Surviving
Corporation”) in substantially the same proportion as their ownership of the
Voting Securities immediately before such merger, consolidation or
reorganization,

 

(B) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such merger, consolidation or
reorganization constitute at least a majority of the members of the board of
directors of the Surviving Corporation, or a corporation beneficially directly
or indirectly owning a majority of the Voting Securities of the Surviving
Corporation, and

 

(C) no Person other than (i) IMCO, (ii) any Subsidiary, (iii) any employee
benefit plan (or any trust forming a part thereof) maintained by IMCO, the
Surviving Corporation, or any Subsidiary, or (iv) any Person who, immediately
prior to such merger, consolidation or reorganization had Beneficial Ownership
of twenty-five percent (25%) or more of the then outstanding Voting Securities,
has Beneficial Ownership of twenty-five percent (25%) or more of the combined
voting power of the Surviving Corporation’s then outstanding voting securities.

 

(2) A complete liquidation or dissolution of IMCO; or

 

7



--------------------------------------------------------------------------------

 

(3) An agreement for the sale or other disposition of all or substantially all
of the assets of IMCO and its Subsidiaries (considered on a consolidated basis)
to any Person (other than a transfer to a Subsidiary).

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Voting Securities as a
result of the acquisition of Voting Securities by IMCO which, by reducing the
number of Voting Securities then outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Persons, provided that if a Change
in Control would occur (but for the operation of this sentence) as a result of
the acquisition of Voting Securities by IMCO, and after such share acquisition
by IMCO, the Subject Person becomes the Beneficial Owner of any additional
Voting Securities which increases the percentage of the then outstanding Voting
Securities Beneficially Owned by the Subject Person, then a Change in Control
shall be deemed to occur. For purposes of this Agreement, Change in Control
shall also be deemed to include the earlier of the execution and delivery of a
binding agreement to effect a Change in Control or the actual occurrence as set
forth above which results in the Change in Control.

 

(g) “Term of this Agreement” shall mean the period commencing with the Effective
Date and ending on the Termination Date.

 

(h) “Termination Date” means the earlier of October 31, 2003 (as such date may
be extended by any extensions hereof); or the date of the Executive’s death; or
the date designated in this Agreement after the Company or the Executive gives
the required notice; or as otherwise provided in this Article V or in Article
VI.

 

5.2 Death of the Executive. In the event the Executive dies during the Term of
this Agreement, the Executive’s employment with the Company will automatically
terminate on the date of the Executive’s death. Notwithstanding the provisions
of Article I above, in the event the Executive dies during the Term of this
Agreement, within ninety (90) days after the Termination Date, the Executive’s
estate, heirs, or beneficiaries, as the case may be, will receive an amount in
cash payable in a lump sum equal to the sum of (a) the Executive’s Salary and
Bonus due and payable to the Executive on or before the Termination Date, plus
(b) an amount equal to the product of (i) one-twelfth (1/12th) of Executive’s
Salary as in effect as of the Termination Date times (ii) the lesser of (A) the
number of months remaining prior to the end of the Term of this Agreement, or
(B) twelve (12). The Executive’s estate, heirs or beneficiaries, as the case may
be, will also receive any benefits that are payable to them under the plans,
policies and other provisions set forth in Article IV.

 

5.3 Employment Terminated by the Company. Notwithstanding any other provision of
this Agreement, the Company may only terminate the Executive’s employment during
the Term of this Agreement in accordance with the provisions set forth below:

 

(a) The Company may terminate the Executive’s employment for Cause only if the
determination to terminate the Executive’s employment for Cause is made by an
affirmative vote of a majority of the entire Board of Directors. The Termination
Date will be that date which is five (5)

 

8



--------------------------------------------------------------------------------

days after the Company has notified the Executive of the Board of Directors’
decision to terminate the Executive’s employment for Cause.

 

(b) The Company may terminate the Executive’s employment if he suffers from a
Total Disability for a period of more than one hundred twenty (120) consecutive
days during any twelve-month period. The Termination Date will be thirty (30)
days after the Company has notified the Executive of the Company’s decision to
terminate the Executive due to a Total Disability.

 

(c) The Company, in its sole discretion, may terminate the Executive’s
employment by giving him not less than thirty (30) days advance written notice
of the termination. A termination by the Company under this Section 5.3(c) or
written notice by the Company that it has decided not to extend the term of this
Agreement pursuant to Section 1.2 shall be referred to for all purposes as being
“Terminated Without Cause.”

 

If the Executive’s employment is terminated by the Company, the Company in the
ordinary and normal course of its business is obligated to continue to pay to
the Executive, the Executive’s Salary and Bonus (less applicable withholding)
that are due and payable to the Executive on or before the Termination Date. Any
unpaid amount of the Executive’s Salary and Bonus will be due and payable as of
the Termination Date. The Executive will also receive the benefits and all other
amounts that he is entitled to receive pursuant to the provisions contained in
Article IV, and any amounts that the Executive is entitled to receive pursuant
to the provisions that may apply to the Executive’s situation in Article VI.

 

5.4 Resignation (i.e., Termination of Employment) by Executive. If the Executive
Resigns for Good Reason after a Change in Control, the Executive’s employment
with the Company will terminate thirty (30) days after the Executive has
notified the Company of his resignation. If the Executive Resigns for Good
Reason other than a situation involving a Change in Control, the Executive’s
employment with the Company will terminate forty-five (45) days after the
Executive has notified the Company of his resignation. If the Executive resigns
his employment for any other reason (including retirement), the Executive’s
employment with the Company will terminate sixty (60) days after the Executive
has notified the Company that he is terminating his employment. If the Executive
terminates his employment, the Company in the ordinary and normal course of its
business is obligated to continue to pay to the Executive, the Executive’s
Salary and Bonus (less applicable withholding) due and payable to the Executive
on or before the Termination Date. The Executive will also receive the benefits
and all other amounts that he is entitled to receive pursuant to the provisions
contained in Article IV and any amounts that the Executive is entitled to
receive pursuant to the provisions that may apply to the Executive’s situation
in Article VI.

 

5.5 No Right to Set Off. Except as specifically provided in Section 6.7, the
Company shall not be entitled to set off against the amount payable to the
Executive any amounts earned by the Executive from other employment after the
Termination Date or any amounts which might have been earned by the Executive in
other employment had he sought such other employment. The amounts payable to the
Executive under this Agreement shall not be treated as damages but as
compensation to which the Executive is entitled by reason of termination of his
employment in the circumstances contemplated by this Agreement.

 

9



--------------------------------------------------------------------------------

 

5.6 Executive’s Remedies. In the event this Agreement is terminated pursuant to
any of the provisions contained in this Article V, the Company, IMCO and/or the
IMCO Group will be discharged from all of its obligations to the Executive on
its payment to the Executive of the amounts required to be paid in accordance
with the provisions of the particular Sections of this Article V under which the
termination occurs. The Executive’s sole and exclusive remedy for the
termination of this Agreement prior to the end of the Term of this Agreement
regardless of whether the termination is initiated by the Company or by the
Executive, and regardless whether the termination is for Cause, will be the
payment to the Executive of the amounts required to be paid in accordance with
the provisions of the particular Section of this Article V under which such
termination occurs.

 

5.7 Testimony and Participation Before or After Termination. The Executive
agrees that both during and following the Term of this Agreement he will be
available to testify and/or participate in any proceeding (governmental or
otherwise) involving the Company, IMCO and/or the IMCO Group regarding any
subject matter occurring prior to the Termination Date or of which he otherwise
has knowledge; provided that the foregoing shall not require the Executive to
provide testimony in any respect which testimony may, in Executive’s good faith
belief, self-incriminate the Executive. The Company agrees to reimburse the
Executive for the reasonable costs he incurs in connection with his testimony or
participation, including reasonable attorney’s fees, unless such proceeding is
due to the intentional wrongdoing or willful neglect of the Executive or to
actions taken by the Executive outside of the Executive’s authority.

 

ARTICLE VI

ADDITIONAL COMPENSATION FOR CERTAIN TERMINATIONS

AND POST EMPLOYMENT SERVICES

 

6.1 Purpose; General Summary; and Post Employment Activities.

 

(a) The Company and the Executive agree that the success and value of IMCO’s,
the IMCO Group’s and the Company’s business depend largely on the favorable
reputation and good will that have been created by superior managerial skills,
market position, product technology, good customer relations, a stable work
force and high employee morale. The Executive recognizes and expressly
acknowledges that his services are unique and extraordinary and that he plays an
integral and valuable role in sustaining and enhancing the progress, reputation
and good will of IMCO, the IMCO Group and/or the Company.

 

Executive acknowledges that as of the time this Agreement is entered into, the
Company, IMCO and the IMCO Group are providing to the Executive, on an initial
and ongoing basis, now and throughout the Term of this Agreement, Confidential
Information and specialized training. The Company and the Executive also agree
that access to IMCO’s, the IMCO Group’s and the Company’s customers and
Confidential Information and such specialized training is essential for the most
efficient performance of the Executive’s duties and obligations. The Executive
acknowledges and expressly confirms that in the course of his employment by the
Company and in furtherance of his duties and obligations as a senior officer of
IMCO, the Executive has developed valuable banking and financial, customer and
other key relationships and has acquired (and will continue to acquire)

 

10



--------------------------------------------------------------------------------

valuable Confidential Information that would be useful to IMCO’s, the IMCO
Group’s and/or the Company’s competitors and, if so disclosed, would
unreasonably harm the business of IMCO, the IMCO Group and/or the Company.

 

The Executive further acknowledges and specifically agrees he must at all times
act in a manner that would augment the reputation and good will of IMCO, the
IMCO Group and the Company and that it is in the best interest of the Company
and the Executive for the parties to reach a mutual agreement under which the
Executive’s employment and post-employment activities are subject to certain
restrictions as a means of securing and protecting the reputation, good will,
Confidential Information and other valuable protectable interests of IMCO, the
IMCO Group and/or the Company.

 

(b) If the Executive resigns or terminates his employment for any reason or the
Executive’s employment is terminated by the Company at any time during the Term
of this Agreement or the Company fails to extend the term of this Agreement
pursuant to Section 1.2, the Company and the Executive expressly agree that the
Executive will be retained by the Company for a twenty-four month period
following the termination of his employment to provide services in an advisory
and consulting capacity and to prevent any other business competitive with IMCO,
the IMCO Group or the Company from securing his services and utilizing his
experience, background and expertise. During this period, the Executive shall
receive, as additional compensation, the payments enumerated in this Article VI
in exchange for the Executive’s agreement to continue to actively promote,
support, consult with and advise the Company during the said twenty-four month
period. The Executive further agrees to abide by and be subject to the
restrictions as set forth in Article VII regardless of whether the Executive is
entitled to any of the payments enumerated in this Article VI.

 

(c) The Executive also acknowledges, agrees, and warrants for all purposes that
the restrictions imposed on his employment and post employment activities
contained in this Article VI and Article VII are reasonable and necessary for
the protection of the good will, reputation, Confidential Information and other
valuable protectable interests of IMCO, the IMCO Group and/or the Company and
that the additional compensation the Executive will receive, enumerated in this
Article VI, is fair and reasonable.

 

6.2 Termination Without Cause or Executive Resigns for Good Reason Involving a
Change of Control. If during the Term of this Agreement Executive is Terminated
Without Cause before that date which is 90 days prior to a Change in Control,
the Executive will receive an amount equal to 1.25 times (1.25x) the Executive’s
“Base Amount” (as that term is defined in Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”)) (the “Base Amount”), calculated as of the
Termination Date. If during the Term of this Agreement (i) the Executive is
Terminated Without Cause on or after that date which is 90 days before a Change
in Control, or (ii) the Executive Resigns for Good Reason during the period
which begins on that date which is 90 days before a Change in Control and ends
on that date which is the second anniversary date of such Change in Control,
then in either of such events, the Executive shall be entitled to receive an
amount equal to 2.00 times (2.00x) the Executive’s Base Amount calculated as of
the Termination Date.

 

11



--------------------------------------------------------------------------------

 

The amounts described in this Section 6.2 shall be in addition to the Salary and
Bonus due and payable on or before the Termination Date and all other payments
and benefits the Executive is entitled to receive under this Agreement. These
amounts will be paid in equal monthly installments over a twenty-three month
period following the Termination Date as if the Executive’s employment had
continued hereunder payable in accordance with the normal payroll procedures, as
the same may be modified from time to time. In addition:

 

(a) For the lesser of (1) a period of eighteen (18) months subsequent to the
Termination Date or (2) until the Executive obtains comparable coverage under a
subsequent employer’s benefit plan or plans, IMCO will pay all of the cost
incurred by the Executive for his continued participation in IMCO’s Benefits
Plan provided that his continued participation is permitted under the general
terms and provisions of the applicable plan, program and/or policy that is
included in IMCO’s Benefits Plan. In the event the Executive’s participation in
the Group Life and Accidental Death and Dismemberment Insurance Program for
Senior Management, the applicable Group Long Term Disability Insurance Program,
the major medical plan which includes hospital, physician, prescription drugs
and dental benefits, or any such similar plan, program, or policy is not
permitted the Company shall arrange to provide the Executive with benefits
substantially similar to those which he is entitled to receive under such plans,
programs, and policies. The benefits provided during the period of coverage
under this Section 6.2(a) shall offset any period of coverage in which the
Executive or his dependents may be entitled under the Consolidated Omnibus
Budget Reconciliation Act of 1985; and

 

(b) The Company shall promptly (and in any event within five business days after
a written request by the Executive therefor) either pay or reimburse the
Executive for the reasonable costs and expenses of any executive outplacement
firm selected by the Executive; provided, however, that the Company’s liability
hereunder shall be limited to the first $20,000 of such expenses incurred by the
Executive. The Executive shall provide the Company with reasonable documentation
of the incurrence of such outplacement costs and expenses.

 

6.3 Resignation by Executive Not Involving a Change in Control.

 

(a) If the Executive Resigns for Good Reason during the Term of this Agreement
(other than a resignation covered under Section 6.2 above), then, in addition to
all Salary and Bonus due and payable on or before the Termination Date and all
other payments and benefits the Executive is entitled to receive under this
Agreement, the Executive will receive an amount equal to 1.25 times (1.25x) an
amount equal to Executive’s highest annual base salary in effect during the Term
of this Agreement plus the average of the aggregate amounts of bonus paid or
payable to the Executive during the three (3) completed fiscal years immediately
preceding the Termination Date (or such lesser period that the Executive has
been employed by the Company). This additional payment will be paid in equal
monthly installments over a twenty-three month period following the Termination
Date as if the Executive’s employment had continued hereunder payable in
accordance with the normal payroll procedures, as the same may be modified from
time to time.

 

(b) If (i) the Executive resigns his employment during the Term of this
Agreement in a situation other than when the Executive Resigns for Good Reason,
or (ii) the Executive’s employment is terminated during the Term of this
Agreement either by the Company or by the

 

12



--------------------------------------------------------------------------------

Executive (other than with regards to a situation covered by Section 6.2 above),
then, in addition to all Salary and Bonus due and payable on or before the
Termination Date and all other payments and benefits the Executive is entitled
to receive under this Agreement, the Executive will receive as additional
compensation an amount equal to one half (1/2) of one month’s Salary for each
month Executive has been employed during the Term of this Agreement, up to a
maximum amount equal to Executive’s highest annual base salary in effect during
the Term of this Agreement. This additional compensation payment will be paid in
equal monthly installments over a twenty-three (23) month period following the
Termination Date as if the Executive’s employment had continued hereunder
payable in accordance with the normal payroll procedures, as the same may be
modified from time to time.

 

6.4 Termination for Cause. If the Executive is terminated for Cause during the
Term of this Agreement, then, in addition to all Salary and Bonus due and
payable on or before the Termination Date and all other payments and benefits
the Executive is entitled to receive under this Agreement, the Executive will
receive an amount equal to one half (1/2) of one month’s Salary for each month
Executive has been employed during the Term of this Agreement, up to a maximum
amount equal to Executive’s annual base salary in effect as of the Termination
Date, if and only if the Board of Directors determines in good faith and in its
sole discretion that the for Cause termination does not result from the
Executive’s commission of a major criminal offense. This additional compensation
payment will be paid in equal installments over a twenty-three (23) month period
following the Termination Date as if the Executive’s employment had continued
hereunder payable in accordance with the normal payroll procedures, as the same
may be modified from time to time. If the reason for the termination for Cause
is that the Executive committed a major criminal offense, the Executive shall
only be entitled to such amount of Salary and Bonus not paid as of his date of
termination for Cause. It is expressly agreed that if there is a termination of
the Executive’s employment for Cause under the provisions of Section 5.3, the
Executive will not be entitled to receive any additional amounts payable to the
Executive under Sections 6.2 or 6.3.

 

6.5 Termination due to Total Disability. If Executive’s employment is terminated
due to Total Disability, then, in addition to all Salary and Bonus due and
payable on or before the Termination Date and all other payments and benefits
the Executive is entitled to receive under this Agreement, the Executive or his
legal guardian, as the case may be, will receive an amount equal to one-twelfth
(1/12th) of Executive’s Salary times the lesser of (a) the number of months
remaining prior to the expiration of the Term of this Agreement or (b) twelve
(12). This additional compensation payment will be paid in a lump sum amount
within ninety (90) days after the Termination Date. It is expressly agreed that
if there is a termination of the Executive’s employment due to the Total
Disability of the Executive under the provisions of Section 5.3, the Executive
will not be entitled to receive any additional amounts payable to the Executive
under Sections 6.2 or 6.3.

 

6.6 No Additional Payments Upon Death. It is expressly agreed that if the
Executive’s employment with the Company is terminated by reason of the death of
the Executive, the Executive will not be entitled to receive any additional
amounts payable to the Executive under Sections 6.2 or 6.3.

 

13



--------------------------------------------------------------------------------

 

6.7 Mitigation of Damages. In the event the Executive is entitled to any
additional amounts provided for under this Article VI, the Executive shall not
be required to seek other employment in order to mitigate his damages hereunder,
and no compensation the Executive earns after any such termination shall be
considered to mitigate damages the Executive has incurred or to reduce any
payment the Company is obligated to make to the Executive under this Agreement
unless the Executive violates Section 5.7, Section 6.1(b) or Article VII.
Notwithstanding anything else to the contrary contained herein, if the Executive
violates Section 5.7, Section 6.1(b) or Article VII, the Company shall be
entitled to immediately stop making any further installment payments that may be
owed under Sections 6.2, 6.3 or 6.4.

 

6.8 Timing of Payment and Deductions. Unless otherwise specifically provided for
in this Agreement, any payments payable to the Executive under this Agreement
shall be paid within thirty (30) days after the Termination Date. The Company
and IMCO shall have the right with respect to all payments made to the Executive
under this Agreement to withhold therefrom (a) all taxes which may be required
to be deducted or withheld under any provision of applicable law (including but
not limited to state and federal income taxes, Federal Insurance Contributions
Act payments and any other required tax deduction) and (b) all other required
non-tax deductions. The Executive shall be solely responsible for the state and
federal income taxes, excise and other taxes imposed on the benefits provided
and payments made under this Agreement.

 

6.9 Limitations. Notwithstanding any provision contained in this Agreement to
the contrary, in the event it shall be determined that any payment or
distribution made, or benefit provided, by the Company or IMCO to or for the
benefit of Executive (whether paid or payable or distributed or distributable or
provided pursuant to the terms hereof or otherwise) would constitute a
“parachute payment” as defined in Section 280G of the Code, then Executive may
provide written notice to the Company and IMCO of Executive’s election to limit
the payments under this Agreement in accordance with this Section 6.9. If
Executive so elects to make such an election to reduce his payments hereunder,
Executive must provide such notice to the Company and IMCO (or their respective
successors) on or before that date which is 15 days after the Termination Date.
The effect of such election shall be that any payment payable hereunder to
Executive shall be reduced so that the aggregate present value of all payments
in the nature of compensation to (or for the benefit of) Executive which are
contingent on a change of control (as defined in Code Section 280G(b)(2)(A)) is
One Dollar ($1.00) less than the amount which Executive could have received
without being considered to have received any parachute payment (the amount of
this reduction in such payments is referred to herein as the “Excess Amount”).
Executive may indicate in his election notification the particular payments that
he desires to be reduced or eliminated to in order to effect the intention of
the immediately preceding sentence. If Executive does not so indicate, the
payments will be reduced or eliminated by first reducing or eliminating those
payments or benefits which are payable in cash under this Agreement. The
determination of the amount of any Excess Amount or any reduction or elimination
of payments contemplated under this Section 6.9 shall be made by an independent
accounting firm (which may be the Company’s or IMCO’s regular independent
accounting firm) selected by the Company or IMCO and acceptable to Executive,
and such determination shall be conclusive and binding on the parties hereto.

 

14



--------------------------------------------------------------------------------

 

ARTICLE VII

CERTAIN RESTRICTIONS ON EXECUTIVE

 

7.1 General. In consideration of the Company entering into this contract for
employment, the Company furnishing the Executive, now and throughout the Term of
this Agreement, Confidential Information and specialized training on an initial
and ongoing basis, and the covenants and obligations of the Company contained in
this Agreement, including the covenants and obligations regarding the additional
compensation set forth in Article VI, the Executive hereby covenants, warrants
and agrees to abide by and be subject to the restrictions and agreements as set
forth below in this Article VII.

 

7.2 Non-Disclosure of Confidential Information. The Executive hereby covenants,
warrants and specifically agrees as follows:

 

(a) All of the Confidential Information is a valuable asset and is, will be, and
shall at all times remain the sole and exclusive property of IMCO, the IMCO
Group or, if applicable, the sole and exclusive property of the Company.

 

(b) But for the Executive’s employment by the Company, the Executive would not
come into possession of, have knowledge of, or contribute to the Confidential
Information.

 

(c) All Confidential Information disclosed to the Executive or made known to the
Executive (regardless of when or how disclosed or made known) as a result of his
employment by the Company, whether or not with the knowledge and permission of
IMCO, the IMCO Group, or the Company, will be held strictly confidential and
only utilized during the course of his employment at the Company. The Executive
shall hold the said Confidential Information in a fiduciary capacity for the
benefit of IMCO, the IMCO Group, and/or the Company and will not use the
Confidential Information in any way detrimental to IMCO, the IMCO Group, or the
Company.

 

(d) The Executive will not at any time during or after the Term of this
Agreement, in any fashion, form or manner, either directly or indirectly,
publish, reveal, divulge, disclose, disseminate, use (or communicate to any
individual, firm, partnership, corporation, association, enterprise,
organization, or other entity, person or business) any Confidential Information,
or otherwise make it possible for any individual, firm, partnership,
corporation, association, enterprise, organization, or other entity, person or
business to have access to any Confidential Information, except (1) with the
express permission of IMCO and/or the Company, (2) in performance of Executive’s
duties and obligations to the Company and/or IMCO, or (3) as otherwise required
to be disclosed by law, judicial or administrative process. If the Executive
becomes legally compelled, as concluded by the written opinion of counsel, (by
oral questions, interrogatories, request for information, or documents,
subpoena, civil investigative demand or similar process) to disclose any
Confidential Information, the Executive will provide the Company with prompt
written notice so that the Company and/or IMCO may seek a protective order or
other appropriate remedy. It is further agreed that if, in the absence of a
protective order or the receipt of a waiver hereunder, the Executive is,
nonetheless, in the opinion of his counsel, compelled to disclose any
Confidential Information or else stand liable for contempt or suffer other
censure or penalty, such information which is legally required to be

 

15



--------------------------------------------------------------------------------

disclosed may be disclosed but the Executive will exercise his best efforts to
obtain reliable assurances that confidential treatment will be accorded the
Confidential Information so disclosed.

 

(e) Upon termination of the Executive’s employment with the Company for Cause or
Without Cause or upon the request of the Company at any time, the Executive will
promptly return to the Company, and shall retain no copies of, all Confidential
Information prepared by the Executive or coming into the Executive’s possession.

 

(f) IMCO, the IMCO Group and the Company derive a competitive advantage in the
marketplace by maintaining the Confidential Information and knowledge thereof as
secret and unavailable to the Company’s, IMCO’s and the IMCO Group’s competitors
and the general public.

 

7.3 Non-Competition. The Executive acknowledges that at the time this Agreement
is entered into, the Company, IMCO and the IMCO Group are furnishing the
Executive, now and throughout the Term of this Agreement, Confidential
Information and specialized training on an initial and ongoing basis, and that
in consideration thereof, in addition to the other consideration and benefits
being provided to Executive as recited herein, the Executive covenants and
specifically agrees with the Company as follows:

 

(a) The Executive, without the prior written consent of the Company, will not at
any time, during the Term of this Agreement and for a period of two (2) years
thereafter (or for such lesser period should the Company so determine), directly
or indirectly: (i) compete with IMCO, the IMCO Group or the Company in any
manner within the United States, Germany, Wales, or within any other country,
territory or possession where IMCO, the IMCO Group, or the Company operate
(collectively the aforementioned geographic areas are hereinafter referred to as
the “Territory”); (ii) be employed by or serve as an employee, agent, officer,
representative, director of, or as a consultant to any individual, firm,
partnership, corporation, association, enterprise, organization, or other
entity, person or business (other than for IMCO, the IMCO Group or the Company)
that competes with IMCO, the IMCO Group or the Company in any manner within the
Territory; (iii) solicit, attempt to solicit, provide goods or services to, or
attempt to provide goods or services to, any of the customers or business
contacts of IMCO, the IMCO Group or the Company that exist during the Term of
this Agreement; or (iv) acquire or own in any manner any interest in, or loan
any amount to, any individual, firm, partnership, corporation, association,
enterprise, organization, or other entity, person, or business that competes
with IMCO, the IMCO Group or the Company in any manner within the Territory,
except the Executive may own up to two percent (2%) of any class of issued and
outstanding securities of a competitive corporation whose shares are regularly
traded on a national securities exchange or on the over-the-counter market.

 

(b) The Executive, without the prior written consent of the Company, will not at
any time, during the Term of this Agreement and for a period of two (2) years
thereafter, directly or indirectly, for himself or for any other individual,
firm, partnership, corporation, association, enterprise, organization, or other
entity, person, or business, solicit, or in any manner attempt to influence or
induce any employee of IMCO, the IMCO Group or the Company to leave the
employment of IMCO, the IMCO Group or the Company as the case may be.

 

16



--------------------------------------------------------------------------------

 

7.4 Reasonableness, Revival and Reliance.

 

(a) The provisions contained in Sections 7.2 and 7.3 are the result of specific
negotiations between the Executive and the Company, and the Executive hereby
specifically agrees that the provisions are reasonable under the circumstances.
The Executive further agrees that if, despite the express agreement of the
parties to this Agreement, a court should hold any portion of Sections 7.2 or
7.3 unenforceable for any reason, the maximum restrictions that are reasonable
under the circumstances, as determined by the court, will be substituted for the
restrictions held unenforceable. The Executive also expressly agrees that in the
event a court of any jurisdiction within the Territory (other than a court with
jurisdiction in the State of Texas) holds the covenants and agreements contained
in Sections 7.2 and/or 7.3 wholly unenforceable by reason of the breadth of
their scope or otherwise, it is the intention of the parties that such
determination not bar or in any way affect the Company’s right to the relief in
the courts of any other jurisdiction within the Territory, as to breaches of
such covenants and agreements in such other respective jurisdictions, the
covenants and Agreements in Sections 7.2 and 7.3 as they relate to each
jurisdiction within the Territory being, for this purpose, severable into
diverse and independent covenants and agreements.

 

(b) The Executive’s covenants, warranties and agreements set forth herein shall
be revived continuously throughout the Executive’s employment by the Company.

 

(c) The Company is materially relying upon each of the Executive’s
representations, covenants, warranties and agreements in entering into this
Agreement and as a condition for paying the additional compensation under
Article VI.

 

7.5 Injunctions. Without intending to limit the remedies available to the
Company, IMCO, or the IMCO Group, the Executive expressly recognizes and
acknowledges that a breach or violation by the Executive of any of the
covenants, warranties, agreements, or other provisions contained in this Article
VII will cause material irreparable injury to the Company, IMCO and/or the IMCO
Group for which there is not an adequate remedy at law, that it may not be
possible to measure damages for such injuries precisely, and that in the event
of such a breach or violation or the threat thereof, the Company, IMCO, and/or
the IMCO Group will be entitled to obtain a temporary restraining order and/or a
preliminary or permanent injunction restraining the Executive and/or his
affiliates, employees, associates, partners, or agents, either directly or
indirectly, from engaging in activities prohibited by this Article VII and/or
such other relief as may be required to specifically enforce any of the
covenants, warranties, agreements, or other provisions in this Article VII. Such
right to a temporary restraining order and/or injunction will be cumulative and
in addition to whatever other rights or remedies the Company, IMCO and/or the
IMCO Group may possess, at law or in equity. Nothing contained in this Agreement
will be construed to prevent the Company, IMCO, and/or the IMCO Group from
seeking and recovering for the damages suffered by any of them or any of their
employees as a result of any breach or violation by the Executive and/or his
affiliates, employees, associates, partners, or agents of the Executive’s
covenants, warranties, agreements, or other provisions contained in this
Agreement. The Executive by execution of this Agreement agrees to submit to the
jurisdiction of the federal and state courts of the State of Texas.

 

17



--------------------------------------------------------------------------------

 

ARTICLE VIII

INDEMNIFICATION

 

During the Term of this Agreement, to the fullest extent permitted by applicable
law in effect on the Effective Date of this Agreement and to such greater extent
as applicable law may hereafter from time to time permit, the Company shall
advance and be responsible for all Expenses (as that term is defined below) and
the Company specifically agrees to and shall defend, indemnify and hold harmless
the Executive and his respective employees, attorneys, agents, advisors
(including, without limitation, attorneys, accountants, consultants and
financial advisors), successors and assigns, from and against any and all
claims, losses, damages, causes of action, demands, penalties, fines, costs,
expenses, suits and other liability of every kind (including, without limitation
all expenses of litigation, court costs, judgments and interest thereon, and
attorney fees) arising out of or resulting from all acts or decisions made by
the Executive while performing his duties and obligations in accordance with the
provisions of this Agreement excepting herein any claims, losses, damages,
causes of action, demands, penalties, fines, costs, expenses, suits or other
liability of every kind that results from the negligence or misconduct of the
Executive or involves a dispute between or among the parties to this Agreement.
The Company will choose the legal counsel to defend the Executive and will pay
all attorney fees and other expenses and costs associated with such litigation.
In the event that counsel of the Company’s choice must be disqualified from
representing the Company and the Executive together, then the Executive has the
right to select his own counsel, whose reasonable fees will be paid by the
Company. All agreements and obligations of the Company contained herein shall
continue for so long as the Executive shall be, or could become, subject to any
possible claim or legal proceeding in respect of which the Executive is granted
rights of indemnification or advancement of Expenses hereunder. “Expenses” shall
include all reasonable attorneys’ fees, retainers, court costs, transcript
costs, fees of experts, witness fees, travel expenses, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service fees,
and all other disbursements or expenses of the types customarily incurred in
connection with prosecuting, defending, preparing to prosecute or defend or
investigating claims or legal proceedings.

 

ARTICLE IX

SUCCESSOR TO COMPANY

 

The Company and IMCO agree to require any successor, whether direct or indirect,
whether by purchase, merger, consolidation or otherwise, who succeeds to all or
most of the business or properties and assets of IMCO to execute and deliver to
the Executive a written instrument in form and in substance reasonably
satisfactory to the Executive and his legal counsel pursuant to which the
successor agrees to assume and to timely perform or to cause to be timely
performed all of the Company’s and IMCO’s covenants, and agreements set forth in
this Agreement (a “Successor Agreement”). The failure of the Company or IMCO to
cause any successor to execute and deliver a Successor Agreement to the
Executive (a) will constitute a breach of the provisions of this Agreement by
the Company and IMCO, and (b) the Executive, at his sole option, may resign and
thereby terminate his employment by the Company. If the Executive resigns due to
the failure of any successor to execute and deliver a Successor Agreement, the
termination of the Executive’s employment will be treated (for all purposes) as
a termination where the Executive Resigns for Good Reason after a Change in
Control. As used herein, the terms “the Company” and “IMCO” shall include any
successor to their respective businesses and/or assets as aforesaid which
executes and

 

18



--------------------------------------------------------------------------------

delivers the Successor Agreement as contemplated by this Article IX or which
otherwise becomes bound by the terms and provisions hereof by operation of law.

 

ARTICLE X

ARBITRATION

 

Except as noted below, any dispute arising out of this Agreement or the
performance of its provisions shall be settled by binding arbitration in Dallas
County, Texas in accordance with the rules of the American Arbitration
Association then in effect, and judgment may be entered upon the award by any
court having jurisdiction over the matter. The Company and the Executive
expressly agree that this Article X does not apply to any disputes that touch or
concern the provisions set forth in Section 5.7, Section 11.1, Section 11.2, or
Article VII, including any action taken by the Company, IMCO and/or the IMCO
Group to specifically enforce the provisions set forth in Article VII. Disputes
related to matters so excepted shall, in the absence of further agreement
between the parties, be resolved in a court of competent jurisdiction located in
Dallas County, Texas.

 

ARTICLE XI

MISCELLANEOUS

 

11.1 Non-Defamation. Unless authorized in writing by the Company, the CEO or the
Board of Directors, the Executive expressly agrees that he will not make or
publish any statement or make any remark or comment, either orally or in
writing, which is intended to or which reasonably may be expected to injure,
discredit, prejudice, criticize, embarrass, disparage, besmirch or defame (a)
IMCO, the IMCO Group, or the Company; (b) the stockholders, officers or
directors of IMCO; or (c) IMCO’s, the IMCO Group’s and/or Company’s business,
reputation, method of doing business, relationships with its customers or
suppliers or relations with creditors, regardless of whether such action by
Executive would constitute a cause of action for libel, slander, false light or
defamation. Executive further agrees that he will not commit damage to the
property of IMCO, the IMCO Group or the Company, or otherwise engage in any
misconduct, which is injurious to the business or reputation of IMCO, the IMCO
Group, or the Company.

 

11.2 Further Assurances. The Executive agrees and assures the Company that he
will do all such further acts and things (and execute, acknowledge and deliver
all such further documents and instruments) that have not been specifically
recited in this Agreement that may be useful or necessary to carry out the
covenants, warranties, agreements and other provisions contained in this
Agreement.

 

11.3 Notices. All notices, requests, demands, replies, or other communications
(hereinafter severally and collectively called “notice”) called for or permitted
to be given, made or accepted by either party must be in writing, and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, postage prepaid and certified or registered and
addressed to the party (or their respective heir, successor, legal
representative, or assign) to be notified, with return receipt requested, or by
a confirmed facsimile, when appropriate, addressed to the party to be notified.
Notice given in any other manner shall be effective only if and when

 

19



--------------------------------------------------------------------------------

received by the party to be notified. For purposes of notice, the addresses of
the parties shall, until changed as herein provided, be as follows:

 

If the Company:

  

IMCO Management Partnership, L.P.

    

5215 North O’Connor Blvd, Suite 1500

    

Irving, Texas 75039

    

Attention: Chief Executive Officer

If to IMCO:

  

IMCO Recycling Inc.

    

5215 North O’Connor Blvd, Suite 1500

    

Irving, Texas 75039

    

Attention: Chief Executive Officer

If to the Executive:

  

W. Lane Pennington

    

4205 Amherst

    

Dallas, TX 75225

 

The parties hereto and their respective heirs, successors, legal
representatives, and assigns shall have the right from time to time and at any
time to change their respective addresses and each shall have the right to
specify as its address any other address by at least fifteen (15) days’ written
notice to the other party given in the manner provided herein.

 

11.4 Governing Law and Venue. THE PARTIES HERETO ACKNOWLEDGE AND EXPRESSLY AGREE
THAT THIS AGREEMENT AND PERFORMANCE HEREUNDER, ALL SUITS AND SPECIAL PROCEEDINGS
HEREUNDER, AND ALL OTHER INSTRUMENTS EXECUTED WITH IT SHALL BE GOVERNED BY,
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, THE
STATE IN WHICH THE PRINCIPAL EXECUTIVE OFFICES OF THE COMPANY ARE LOCATED,
WITHOUT REGARD TO CONFLICT OF LAW RULES THAT WOULD CAUSE THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION, EXCEPT ONLY TO THE EXTENT THAT IT IS MANDATORY
THAT THE LAW OF SOME OTHER JURISDICTION MUST APPLY. THE PARTIES EXPLICITLY AGREE
THAT VENUE FOR ANY ACTION BROUGHT WITH RESPECT HERETO WILL BE IN DALLAS COUNTY,
TEXAS.

 

11.5 Entire Agreement. This Agreement constitutes the entire understanding
between the parties with respect to the subject matter hereof, superseding and
merging into this Agreement (whether written or oral) all prior discussions,
negotiations, representations, promises, statements, contracts or agreements
between the parties.

 

11.6 Amendment, Waiver, or Modifications. NO WAIVERS, VARIATIONS, MODIFICATIONS,
CHANGES OR AMENDMENTS HEREIN OR HEREOF SHALL BE BINDING UPON ANY PARTY HERETO
UNLESS IN WRITING AND DULY EXECUTED BY THE PARTY TO BE CHARGED THEREWITH, AND NO
EVIDENCE OF WAIVER OR ANY MODIFICATION SHALL BE OFFERED OR RECEIVED IN EVIDENCE
IN ANY PROCEEDING, ARBITRATION OR LITIGATION BETWEEN THE PARTIES HERETO

 

20



--------------------------------------------------------------------------------

ARISING OUT OF OR EFFECTING THIS AGREEMENT, OR THE RIGHTS OR OBLIGATIONS OF ANY
PARTY HEREUNDER, UNLESS SUCH WAIVER, VARIATION, MODIFICATION, CHANGE OR
AMENDMENT IS IN WRITING, DULY EXECUTED AS AFORESAID.

 

11.7 Successors and Assigns. Subject in all respects to the limitations on
transferability by the Executive contained in this Section 11.7, this Agreement
and the promises, conditions, terms, covenants, representations, warranties,
rights, obligations, indemnities, agreements, and other provisions herein
contained shall extend to and be binding upon, and inure to the benefit of, the
heirs, administrators, personal representatives, successors and assigns of each
of the parties hereto. The Executive acknowledges that this Agreement is a
personal services contract and that he may not assign this Agreement or any of
the rights and obligations contained herein without the prior written consent of
the Company. Any assignment made by the Executive without such written consent
of the Company shall be void.

 

11.8 References, Headings, and Captions. All references to “Article(s),” and
“Section(s)” contained herein are, unless specifically indicated otherwise,
references to Articles and Sections of this Agreement. The captions, Article and
Section headings in this Agreement are inserted for convenience only; are in no
way intended to define or limit the scope, extent or intent of this Agreement or
any of the provisions hereof; and shall not affect the meaning, interpretation
or construction of any provision of this Agreement.

 

11.9 Number, Gender and Deletions. Unless the context otherwise clearly
indicates, the singular shall include the plural whenever and as often as may be
appropriate and the neuter, masculine and feminine genders shall include each
other. If any language is stricken or deleted from this Agreement, such language
shall be deemed never to have appeared herein and no other implication shall be
drawn therefrom.

 

11.10 Deemed Jointly Drafted. This Agreement is deemed to be jointly drafted by
the parties for all purposes and the rules of construction that a document is to
be construed most strictly against the party who prepared the same will not be
applied. Each party hereto acknowledges that they have read and understand all
parts of this Agreement, have had the opportunity to have the benefit of counsel
of the party’s choice and an opportunity for the independent advice of their
chosen counsel with regard to the preparation and execution of this Agreement.

 

11.11 Third Parties. Except for IMCO and the IMCO Group, nothing in this
Agreement is intended or should be construed to create any right on behalf of
anyone not a party.

 

11.12 Survival of Obligations. The covenants, agreements, indemnities,
warranties, rights and obligations of the Company, IMCO and the IMCO Group under
this Agreement, and the covenants, agreements, indemnities, warranties, rights
and obligations of the Executive under this Agreement shall survive the
termination of this Agreement for any reason including, but not limited to, the
termination of the Executive’s employment with the Company regardless of whether
the Executive’s employment is terminated, voluntarily or involuntarily, by the
Company or the Executive, for Cause or Without Cause, or the Executive Resigns
for Good Reason. All covenants,

 

21



--------------------------------------------------------------------------------

agreements, indemnities, warranties, rights and obligations contained herein
shall continue for so long as necessary in order for the Company, IMCO and/or
the Executive to enforce their rights hereunder.

 

11.13 Severability. If any agreement, warranty, covenant, condition, term, or
other provision of this Agreement is found to be illegal by a final judgment of
a court having jurisdiction, or if the application thereof to any party or in
any circumstance shall to any extent be judicially determined to be invalid or
unenforceable, (a) the remainder of this Agreement, or the application of such
agreement, warranty, covenant, condition, term, or other provision to persons or
in circumstances other than those to which it is held invalid or unenforceable,
shall not be affected thereby, and each agreement, warranty, covenant,
condition, term, and other provision of this Agreement shall be valid and
enforceable to the fullest extent permitted by law, and (b) in lieu of such
illegal, invalid, or unenforceable provision, there shall be added automatically
as a part of this Agreement a provision that comes closest to expressing the
intention of such illegal, invalid, or unenforceable provision as may be legal,
valid, and enforceable.

 

11.14 Attorney Fees. In the event that any litigation arises (including a
dispute that will be settled through arbitration pursuant to Article X) between
or among the parties, based, in whole or in part, on this Agreement or any or
all of the provisions contained herein, the prevailing party in the litigation
is entitled to recover from the losing party, and will be awarded by a court of
competent jurisdiction, any and all fees and disbursements of trial and
appellate counsel paid, incurred or suffered by the prevailing party as the
result of, arising from, or in connection with the litigation.

 

11.15 Counterparts. This Agreement may also be executed in one or more
counterparts, each of which, for all purposes, shall be deemed an original and
all of such counterparts, taken together, shall constitute one and the same
Agreement.

 

11.16 Joint and Several Liability. Each of the obligations imposed in this
Agreement on the Company and/or IMCO are joint and several.

 

22



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

IMCO MANAGEMENT PARTNERSHIP, L.P.

     

EXECUTIVE

By:

 

IMCO Recycling Inc., its General Partner

       

By:

 

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

IMCO RECYCLING INC.

           

By:

 

 

--------------------------------------------------------------------------------

           

Title:

 

 

--------------------------------------------------------------------------------

                             

 

 

23